Name: Commission Regulation (EEC) No 1850/90 of 29 June 1990 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/38 30 . 6 . 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1850/90 of 29 June 1990 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1239/89 (2), and in particular Article 6 (5) thereof, Whereas Article 6 (3) of Regulation (EEC) No 2358/71 provides that where the free-at-frontier offer price, plus customs duties, for a type of hybrid maize and hybrid sorgum for sowing and coming from a non-member country, is lower than the corresponding reference price, a countervailing charge on hybrid maize and hybrid sorghum shall be levied on imports of the hybrid from that country, subject to obligations resulting from binding under GATT ; whereas the countervailing charge is equal to the difference between the reference price and the free-at-frontier price plus customs duties ; Whereas the reference prices for the 1990/91 marketing year for hybrid maize and hybrid sorgum for sowing were fixed in Commission Regulation (EEC) No 1849/90 (3) ; Whereas the free-at-frontier offer prices for each country of provenance are determined using all available relevant information ; whereas such relevant information is defined in Article 1 ( 1 ), (2) and (3) of Commission Regulation (EEC) No 1665/72 (4), amended by Regulation (EEC) No 281 1 /86 0 ; whereas Article 3 of the same Regulation provides that the free-at-frontier offer prices for each country of provenance shall be determined from the most favourable purchasing opportunities for the products in question calculated in accordance with Articles 1 and 2 of the Regulation ; whereas information on offers which have no economic effect on the market in particular because of the insignificant quantities for which they are made are to be disregarded for the purpose of calculating these prices ; Whereas, pursuant to Article 2 of Regulation (EEC) No 1665/72, an adjustment must be made in the case of price information relating to a stage other than free-at- Community-frontier ; whereas, pursuant to Article 4 (2) of that Regulation, the countervailing charge must be amended where a significant variation in the free-at- frontier offer price is recorded ; Whereas, as a result of the application of the aforemen ­ tioned provisions to the information currently available to the Commission, the countervailing charge in respect of certain types of hybrid is to be fixed at the amounts indicated in the Annex to this Regulation ; Whereas, consequently, Commission Regulation (EEC) No 1925/89 (&lt;  ), as last amended by Regulation (EEC) No 1162/90 0, which fixed the countervailing charges for the preceding period, should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The countervailing charges on seeds are fixed as shown in the Annexes hereto. Article 2 Regulation (EEC) No 1925/89 is hereby repealed. Article 3 This Regulation shall enter into force on 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 128, 11 . 5. 1989, p. 35. (3) See page 36 of this Official Journal. (&lt;) OJ No L 175, 2. 8 . 1972, p. 49 . (*) OJ No L 260, 12. 9 . 1986, p. 8 . (*) OJ No L 187, 1 . 7. 1989, p. 24. 0 OJ No L 116, 8 . 5 . 1990, p. 16 . 30 . 6 . 90 Official Journal of the European Communities No L 168/39 ANNEX I Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 13,8 404 14,34 064 l 15,8 048 l 31,8 400 32,4 066 32,4 1 1005 10 13 0,7 512 16,9 048 21,6 066 21,7 062 26,0 068 27,1 064 l 45,5 528 45,5 2 1005 10 15 2,9 064 38,8 346 \ 42,3 066 42,4 388 77,2 404 I 80,9 528 87,3 048 130,8 052 130,8 3 (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain it may not exceed the rate obtained by alignment on the Common Customs Tariff in accordance with the timetable specified in the Act of Accession. (2) Origin identification : 1 Other countries with the exception of Austria and Chile 2 Other countries with the exception of Canada, Japan, Austria and the United States 3 Other countries with the exception of Bulgaria, Austria, the United States and Chile 048 Yugoslavia 052 Turkey 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 346 Kenya 388 South Africa 400 the United States 404 Canada 512 Chile 528 Argentina ANNEX II Countervailing charge on hybrid sorghum for sowing (ECU/100 kg) CN code Amount of countervailing charge Country of origin (') 1007 00 10 14,7 064 (') Origin identification : 064 Hungary